Broyles, C. J.
1. The accused was convicted of larceny after trust un-
der an indictment which charged that he was entrusted by the “Farmers & Merchants Bank of Cowart, S. C.” with $510 in money, and that subsequently he wrongfully and feloniously converted the money to his own use. Upon the trial the undisputed evidence showed that the money was entrusted to the accused by one Whitfield for the purpose of being delivered to the Farmers & Merchants Bank of Cowart, South Carolina, and that Whitfield was acting as the agent of that bank when he entrusted the money to the defendant. Held: Under these facts a trust was created between the bank and the defendant, and there was no variance between the allegations of the indictment and the proof submitted. See, in this connection, McCrary v. State, 81 Ga. 334 (6 S. E. 588); McNish v. State, 88 Ga. 499 (14 S. E. 865); Berrien v. State, 156 Ga. 380 (1-a) (119 S. E. 300); Hagood v. State, 5 Ga. App. 80 (6) (62 S. E. 641).
2. The verdict was authorized by the evidence, and none of the special grounds of the motion for a new trial show cause for a reversal of the judgment.

Judgment affirmed. Luke and Bloodwortli, JJ., concur.